Per Curiam,
At the time the defendant paid his license-fee to the treasurer, May 25, 1887, the Act of. May 24, 1887, was in force, and consequently the court of quarter sessions alone had power to license him to sell his products. Independently of this, the court was right in its instruction that, even were the treasurer’s license effective, it did not warrant him 'in selling his liquors in two different places in the county.
The judgment is affirmed, and it is ordered that the record be remitted to the quarter sessions for the purposes of execution.